Exhibit 99.1


exhibit101bppooloffer_image1.jpg [exhibit101bppooloffer_image1.jpg]
November 14, 2016


William "Bill" C. P'Pool
2585 Anne Lane
Northbrook, IL 60062


Dear Bill,


We are pleased to offer you the role of Senior Vice President, General Counsel
and Corporate Secretary, subject to interviews with Prestige BOD Members and
completion of a satisfactory background check, beginning November 14, 2016.


The Senior Vice President, General Counsel and Corporate Secretary shall have
the normal duties, responsibilities and authority implied by such position and
report to the Chief Executive Officer of the Company.


The terms and conditions of your employment consist of the following:


Compensation
•
Annual base salary of $400,000.00 (which is $16,666.67 per pay period).

•
Participation in the Prestige Brands Inc. Bonus Plan for the fiscal year ending
March 31, 2017. Your target eligibility is $200,000. The actual bonus may be
higher, lower or non-existent dependent on the financial performance of the
Company and your individual performance. For Fiscal Year 2017, your Bonus will
be prorated based on length of service in the year and you must be employed on
the date of payment to be eligible.

•
Participation in the Long Term Incentive Plan (LTIP) with an initial target
opportunity equal to $400,000. The structure of the long-term incentive will be
generally consistent with that of other senior executives at Prestige. Your
first award of long-term incentive will be made to you on the first day of your
employment and be structured as follows:

§
2/3 Stock Options ($266,667) that vest in equal annual installments over 3
years. The options will have an exercise price equal to the stock price at the
close on the date of grant and expire after 10 years if not exercised prior. The
number of options will be determined based on the Black-Scholes formula.

§
1/3 Restricted Stock ($133,333) that cliff vests at the end of three years. The
number of shares granted will be based on the closing price of the stock on the
date of grant.



Benefits
You will be eligible to participate in all company-wide benefits as listed
below, as well as in all other benefits the company offers now or in the future
to its senior level executives:
•
Medical Insurance (eligible immediately)

•
Dental Insurance (eligible 1st of month after Date of Hire (DOH))



660 White Plains Road Tarrytown, New York 10591
phone: (914) 524-6800 NYSE: PBH

--------------------------------------------------------------------------------

Exhibit 99.1


•
Vision Insurance (eligible 1st of month after DOH)

•
Employee Life Insurance (eligible 1st of month after DOH) company paid

•
Long Term & Short Term Disability Insurance (eligible 1st of month after DOH)

•
Flexible Spending Account (eligible 1st of month after DOH)

•
401K Plan (Match of 65% up to 6% of salary subject to IRS cap and limits)
(Eligible immediately)

•
4 weeks of vacation



Your work location will be 660 White Plains Rd. Tarrytown, NY 10591, unless you
are on business travel.


Termination
At-Will Employment - It is understood that your employment with the company is
at-will in nature and for no specified period of time. Regardless of length of
service you are free to terminate your employment at any time for any reason;
however, we require at least 30 calendar days’ notice because of your role
within the organization. Likewise, the Company is free to terminate your
employment at any time for any reason with or without cause, and will provide
you with at least 30 calendar days of notice prior to any termination. The
company makes no contract of continued employment.


Should the Company terminate your employment “without Cause”, should you
terminate your employment for Good Reason, or if your employment terminates
pursuant to a Change of Control (as defined in the LTIP), and subject to your
signing a mutually agreeable release with the company, you will receive
severance pay in the amount of one (1) time your current annual salary, to be
paid in 24 payments over twelve months. In addition, you will receive a lump sum
equal to the greater of your target Annual Bonus for the fiscal year, or the
average of the bonus that was paid to you over the previous 3 fiscal years. If
you have not completed three (3) fiscal years prior to the date of termination,
then the average Annual Bonus paid or payable to you by Prestige Brands will be
determined based on the actual number of completed fiscal years prior to the
date of termination. The Annual Bonus will be paid to you in lump sum payment
within 60 days of termination date. In addition, if you and your eligible
dependents are participating in the medical, dental and vision plans at the time
of your termination you shall be eligible for that same coverage for one year
from your date of termination. You will be required to pay the employee cost of
the premium and the Company will pay for the remaining portion in full including
any administrative fees. This coverage will not deplete any continued health
care coverage rights that you or your dependents may have pursuant to the
Consolidated Omnibus Budget Reconciliation Act (COBRA) of 1985, and such rights
to continued health care coverage under COBRA shall remain available to you.


For purposes of this agreement, the terms below shall have the following
meaning:


1.)
Cause. “Cause” shall mean any of the following:





660 White Plains Road Tarrytown, New York 10591
phone: (914) 524-6800 NYSE: PBH

--------------------------------------------------------------------------------

Exhibit 99.1


(a)
Personal dishonesty or willful misconduct, in each case in connection with your
employment by the Company;
(b)
Breach of fiduciary duty or breach of the duty of loyalty to the Company which a
majority of the Board determines in its sole and absolute good faith discretion
materially adversely affects the Company or your ability to perform your duties
under this Agreement;
(c)
Conviction for any felony (other than minor traffic offenses) or any crime
involving moral turpitude;
(d)
Intentional breach of any provision of this Agreement or of any Company policy
adopted by the Board which breach is not cured within 30 days after written
notice from the Board;
(e)
Your willful continued failure to substantially perform your duties with the
Company (other than any such failure resulting from incapacity due to
Disability) if not cured within 30 days after a written demand for substantial
performance is delivered to you by a majority of the Board that specifically
identifies the manner in which such Board believes that you have not
substantially performed your duties. For clarity, the failure of the Company to
meet its business plans shall not be, in and of itself, grounds for a
termination for Cause;





Board Determination of Cause. A majority of the Board shall determine in its
sole and absolute good faith discretion whether Cause exists; provided however
that you will have a reasonable opportunity to present to the Board prior to any
such determination.


2.) Good Reason. “Good Reason” shall mean any of the following, without your
prior written consent:


(a)
A material diminution in your title, reporting relationship, authority, duties
or responsibilities; but excluding, for this purpose an isolated, insubstantial
and inadvertent action not taken in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by you to the CEO;



(b)
A material reduction by the Company in your Base Salary in effect on the
Effective Date or as the same may be increased from time to time;



(c)
A material reduction by the Company in your annual target incentive bonus during
the Term unless such reduction is a part of an across-the-board decrease in
target incentive bonuses affecting all other Senior (C-level) Executives, in
which case Good Reason shall exist only if the your decrease is larger than that
of other C-level executives;
 
 
(d)
The Company’s requiring you, without your consent, to be based at any office or
location more than fifty (50) miles from the company’s current headquarters in
Tarrytown, New York; or
 
 
(e)
The material breach by the company of any provision of this Agreement.



Good Reason shall not include your Death or Disability. Your continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good


660 White Plains Road Tarrytown, New York 10591
phone: (914) 524-6800 NYSE: PBH

--------------------------------------------------------------------------------

Exhibit 99.1


Reason hereunder, provided that you must deliver written notice to the CEO or
the Board setting forth with specificity any circumstance you believe in good
faith constitutes Good Reason within ninety (90) days after the initial
occurrence of such circumstance or be foreclosed from raising such circumstance
thereafter. The Company shall have an opportunity to cure to your satisfaction
any claimed event of Good Reason within 30 days of notice from you before you
may terminate for Good Reason. You may terminate your employment for Good Reason
within a period of 120 days after the occurrence of an event of Good Reason.


3.) Change of Control. “Change of Control” shall have the meaning as defined in
the Company’s then-current Long Term Incentive Plan (LTIP).


Governance of Senior Executive Compensation
The Compensation and Talent Management Committee oversees compensation as well
as executive benefits. The Committee will periodically review your compensation
and related programs, consistent with that of other senior executives, and make
such adjustments to align with our compensation philosophy which considers both
the competitive market, your performance and your role vis à vis other
executives at Prestige.


Relocation Expense to the NY Metro area
You will be eligible for relocation benefits pursuant to the Company’s
relocation policy, and the Addendum to this offer letter on “Relocation
Assistance”.


Restrictive Covenants
As a condition to this offer of employment, you agree to the terms and
conditions of the Confidential Information, Intellectual Property and
Restrictive Covenants and Non-Solicitation Agreement attached as Appendix A.


Thank you for your consideration and let me know if you have any questions.


Sincerely,




/s/ Ron Lombardi    
Ron Lombardi
Chief Executive Officer
Prestige Brands Holdings, Inc.




The provisions of this offer of employment have been read, are understood, and
the offer is herewith accepted. I understand that my employment is contingent
upon completion of a background check and drug test.






/s/ William P'Pool                             11-14-2016    
William "Bill" C. P'Pool                         Date


660 White Plains Road Tarrytown, New York 10591
phone: (914) 524-6800 NYSE: PBH